 Case 1:17-cv-05366-PAC Document 45 Filed 10/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
HANGZHOU A & C (HONG KONG)       :
INTERNATIONAL LIMITED,           :
                                 :
                  Plaintiff,     :              17 Civ. 05366(PAC)
                                 :
          -against-              :                   ORDER
                                 :            DISMISSAL FOR FAILURE
PARIGI GROUP LTD et al,          :               TO PROSECUTE
                                 :
                  Defendants     :
---------------------------------X
PAUL A. CROTTY, U.S.D.J.:

     A review of the Docket Sheet for the above-captioned case

indicates that no action has been taken since March 18, 2019

when the Court gave plaintiff 30-days to obtain new counsel.

Accordingly, it is hereby

     ORDERED that the Clerk of Court is directed to dismiss the

complaint in this action and to terminate any pending motions

and close this case for lack of prosecution without prejudice,

provided that within seven days of the date of this Order

plaintiff may request reinstatement of the case to the Court’s

active docket.


SO ORDERED:

Dated:     New York, New York
           October 7, 2020


                                        _______________________
                                              Paul A. Crotty
                                                U.S.D.J.
